Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 7, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  155489                                                                                              Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  In re MAUTI, Minors.                                                                                     Joan L. Larsen,
                                                                   SC: 155489                                        Justices
                                                                   COA: 333662
                                                                   Oakland CC Family Division:
                                                                   2015-831882-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the February 21, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 7, 2017
           p0404
                                                                              Clerk